DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 12, 13, and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a ribbon cable, comprising: a plurality of conductors extending along a length of the ribbon cable; and a structured insulative tape comprising a plurality of spaced apart supports forming alternating first and second groups of supports disposed on a major surface thereof, each first group of supports comprising at least one taller first support, each second group of supports comprising at least one shorter second support, the structured insulative tape helically wrapped around the plurality of conductors along the length of the ribbon cable such that each first group of supports is disposed between and maintains a minimum separation between two adjacent conductors, each of the two adjacent conductors making contact with a side of the at least one taller first support, and each second group of supports is disposed around one or more conductors, each of the one or more conductors making contact with a top of the at least one shorter second support (claim 1).  This invention also deals with an electrical cable comprising a plurality of spaced apart substantially parallel conductor sets extending along a length of the electrical cable and arranged along a width of the electrical cable, each conductor . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed December 15, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Neither Gundel ‘755 nor McMahon, either individually or in combination, teach the novel features of claim 1 (and similarly, claim 23). Accordingly, at least for these reasons, Applicant respectfully submits that the rejection under 35 U.S.C. § 103 of claims -19, 12-13, and 17-25 over Gundel in view of McMahon should be reconsidered and withdrawn." is persuasive and therefore claims 1-9, 12, 13, and 17-25 are have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 21, 2022